COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER


Appeal number: 01-18-00161-CR

Style: Gary Wayne Thompson v. State of Texas; from the 239th District Court of
     Brazoria County, Trial Court Case No. 78285-CR



      Appellant’s appointed counsel has filed a motion to withdraw, citing his
      election as judge of the 240th District Court of Fort Bend County. We abate
      the appeal and remand for the trial court to consider and rule on the motion to
      withdraw and for appointment of new counsel to represent appellant on
      appeal. The trial court’s orders must be filed in a supplemental clerk’s record
      with this Court by no later than March 29, 2019.

      The appeal is abated, treated as a closed case, and removed from this Court’s
      active docket. The appeal will be reinstated on this Court’s active docket
      when the supplemental record is filed in this Court.
      It is so ORDERED.



Judge’s signature: __/s/ Justice Gordon Goodman__________
                   Acting for the Court

      Panel consists of Chief Justice Radack and Justices Goodman and Countiss.


Date: March 14, 2019



encls. Motion to withdraw
                              ACCEPTED
                          01-18-00161-CR
               FIRST COURT OF APPEALS
                       HOUSTON, TEXAS
                        1/31/2019 8:38 PM
                    CHRISTOPHER PRINE
                                   CLERK




      FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
1/31/2019 8:38:57 PM
CHRISTOPHER A. PRINE
      Clerk